Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3193 Page 1 of 25




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


     DON L. RUESCH, an individual; and                      MEMORANDUM DECISION
     LONEVA R. RUESCH, an individual,                       AND ORDER
                                                            (1) DENYING PLAINTIFFS’ MOTION
                              Plaintiffs,                   FOR PARTIAL SUMMARY JUDGMENT
                                                            AS TO STRONG & HANNI, P.C.,
     v.                                                     MICHAEL L. FORD, AND STEPTOE &
                                                            JOHNSON, LLP
     PURPLE SHOVEL, LLC, a foreign limited                  AND
     liability company; STRONG & HANNI, P.C.,               (2) GRANTING DEFENDANT STEPTOE
     a Utah Professional Corporation; MICHAEL               & JOHNSON, LLP’S, STRONG &
     L. FORD, an individual; STEPTOE &                      HANNI, P.C.’S, AND MICHAEL L.
     JOHNSON LLP, a foreign limited liability               FORD’S JOINT MOTION FOR
     partnership; STATEWIDE COURT &                         SUMMARY JUDGMENT
     ATTORNEY SERVICES LLC d/b/a UTAH
     CONSTABLE SERVICES, a Utah limited
     liability company; JAMES EDWARD                        Case No. 4:18-cv-00028-DN
     HOUGHTALEN, an individual; CHRIS
     WORRELL, an individual; WENDY                          District Judge David Nuffer
     WORRELL, an individual; DAMIAN
     BATES, and DOE DEFENDANTS 1-6,

                              Defendants.


            This dispute arises out of the service and execution of a writ of execution on Plaintiffs at

 their home. 1 Defendants Strong & Hanni, P.C. (“Strong & Hanni”), Michael L. Ford (“Ford”),

 and Steptoe & Johnson LLP (“Steptoe”) (collectively, “Defendant Law Firms”) had obtained a

 nearly $10 million judgment against third parties, Homeland Munitions (“Homeland”) and

 Bradley McCorkle (“McCorkle”), on behalf of their client, Purple Shovel, LLC (“Purple




 1
     Second Am. Complaint and Jury Demand (“Complaint”), docket no. 89, filed February 4, 2019.
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3194 Page 2 of 25




 Shovel”). 2 Having received credible information that Plaintiffs were related to McCorkle and

 were potentially hiding judgment debtor assets, Defendants obtained a writ of execution

 (“Writ”). 3 Unfortunately, Plaintiffs were misidentified and had no tie to the judgment debtors or

 their assets. While Plaintiffs admit they have not suffered any property damage, loss of property,

 or bodily injury, they nevertheless brought nine causes of action against the Defendant Law

 Firms for their role in misidentifying Plaintiffs and serving and executing the Writ. 4 Of these

 claims, eight remain after a previous summary judgment order. 5

           Plaintiffs seek partial summary judgment on their claims, 6 arguing that the judicial

 proceedings and litigation privilege does not apply to the Defendant Law Firms because they

 acted in bad faith in obtaining the Writ (“Plaintiffs’ Motion”). The Defendant Law Firms also

 seek summary judgment on Plaintiffs’ claims (“Defendant Law Firms’ Motion”). 7 They argue

 that the judicial proceedings and litigation privilege bars Plaintiffs’ claims in their entirety. 8 The

 Defendant Law Firms also argue that Plaintiffs cannot establish the essential elements of their

 current claims. 9




 2
   Judgment Against Homeland Munitions, LLC, Birken Startree Holdings, Corp., Kilo Charlie, LLC, and LC
 Defense, LLC, ECF no. 49, in Homeland Munitions et al. v. Purple Shovel, Case No. 2:17-cv-00207-DB (D. Utah),
 filed July 20, 2017.
 3
  Application for Writ of Execution, ECF no. 95 in in Homeland Munitions et al. v. Purple Shovel, Case
 No. 2:17-cv-00207-DB (D. Utah), filed October 3, 2017.
 4
     Complaint ¶¶ 60-101.
 5
  The court previously granted summary judgment on Plaintiffs’ second cause of action – Violations of the Fair Debt
 Collection Practices Act. Memorandum Decision and Order Granting Motions for Partial Summary Judgment,
 docket no. 113, filed on June 24, 2019.
 6
  Plaintiffs’ Motion for Partial Summary Judgment as to Strong & Hanni, P.C., Michael L. Ford, and Steptoe &
 Johnson LLP (“Plaintiffs’ Motion”), docket no. 125, filed August 15, 2019.
 7
  Steptoe & Johnson’s, Strong & Hanni’s, and Michael L. Ford’s Joint Motion for Summary Judgment (“Defendant
 Law Firms’ Motion”), docket no. 126, filed August 15, 2019.
 8
     Id
 9
     Id.



                                                                                                                 2
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3195 Page 3 of 25




            Having considered the parties’ briefs and relevant case law, Plaintiffs’ Motion is

 DENIED and the Defendant Law Firms’ Motion is GRANTED. The judicial proceedings and

 litigation privilege protects the Defendant Law Firms from liability on Plaintiffs’ claims.

 Plaintiffs have also failed to present sufficient facts and evidence to establish the essential

 elements of their current claims.

 Contents
 UNDISPUTED FACTS .................................................................................................................. 3
 STANDARD OF REVIEW ............................................................................................................ 9
 DISCUSSION ............................................................................................................................... 10
       The Judicial Proceedings and Litigation Privilege Bars Plaintiffs’ Lawsuit Against the
                 Defendant Law Firms in Its Entirety .................................................................... 10
                 There is No Evidence that the Defendant Law Firms Obtained the Writ in Bad
                             Faith .......................................................................................................... 12
       Plaintiffs Cannot Establish the Essential Elements of their Remaining Claims ............... 15
                 The Abuse of Process Claim ................................................................................. 15
                 The Invasion of Privacy Claim ............................................................................. 17
                 The Trespass Claim............................................................................................... 18
                 The Negligence Claim .......................................................................................... 19
                 The Intentional Infliction of Emotional Distress Claim ....................................... 22
                 The Negligent Infliction of Emotional Distress Claim ......................................... 23
                 The Negligent Hiring and Supervision Claim ...................................................... 24
                 The Punitive Damages Claim ............................................................................... 24
 ORDER ......................................................................................................................................... 25


                                                     UNDISPUTED FACTS 10

            1.         In 2016, Purple Shovel, represented by Steptoe, prevailed on a claim for breach of

 contract in an arbitration proceeding against Homeland and related entities (collectively,

 “judgment debtors”). 11


 10
   The following Undisputed Facts are taken from the parties’ briefing on both summary judgment motions. Those
 facts, or portions thereof, identified in the parties’ briefing that do not appear in these Undisputed Facts are either
 disputed; not supported by the cited evidence; not material; or are not facts, but rather, are characterization of facts
 or legal argument. Additionally, these Undisputed Facts contain facts that are not material, but nevertheless provide
 a more complete background of the events and circumstances and give context to the parties’ arguments.
 11
   Defendant Law Firms’ Motion ¶ 1 at 4; Memorandum Decision and Order, ECF no. 48 in Homeland Munitions et
 al. v. Purple Shovel, Case No. 2:17-cv-00207-DB (D. Utah), filed July 12, 2017; Judgment Against Homeland
 Munitions, LLC, Birken Startree Holdings, Corp., Kilo Charlie, LLC, and LC Defense, LLC.



                                                                                                                                                 3
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3196 Page 4 of 25




            2.       Each of the judgment debtors is an entity formed and owned by McCorkle. 12

            3.       On or around April 2017, Purple Shovel, through its lead counsel, Steptoe,

 retained Strong & Hanni and Ford to assist it in converting the arbitration award to a judgment

 and in collecting on the judgment against the judgment debtors. 13

            4.       On July 20, 2017, Purple Shovel obtained a judgment against the judgment

 debtors in the amount of $9,986,909.92 plus post-judgment interest. 14

            5.       At the time Purple Shovel was seeking to collect on the judgment, it was

 concerned that the judgment debtors and McCorkle were actively transferring and concealing

 assets that should have been available to apply toward the judgment. 15

            6.       Specifically, Steptoe learned that McCorkle had engaged in a pattern of moving

 assets between illegitimate businesses and bank accounts and using family members to hide

 assets. 16

            7.       The court in the underlying judgment action entered an order finding that

 Homeland had violated the court’s prior order “prohibiting the transfer of” assets. 17




 12
      Defendant Law Firms’ Motion ¶ 2 at 4; Exh. 1 at 63-64, 114-115, 117.
 13
      Defendant Law Firms’ Motion ¶ 2 at 4; Exh. 1 at 63-64, 114-115, 117; Exh. 2 at 13-14, 45-46; Exh. 3 at ¶ 4.
  Judgment Against Homeland Munitions, LLC, Birken Startree Holdings, Corp., Kilo Charlie, LLC, and LC
 14

 Defense, LLC.
  Defendant Law Firms’ Motion ¶ 8 at 5; Exh. 1 at 63-66, 120-121; Exh. 2 at 40, 69; Purple Shovel, LLC’s Ex Parte
 15

 Motion for Prejudment Writ of Attachment and Garnishment (“Motion for Prejudment Writ”), ECF no. 26 in
 Homeland Munitions et al. v. Purple Shovel, Case No. 2:17-cv-00207-DB (D. Utah), filed June 5, 2017.
 16
      Defendant Law Firms’ Motion ¶ 8 at 5; Exh. 1 at 117-122, 128-129.
 17
    Prejudgment Writ of Attachment, ECF no. 38 in Homeland Munitions et al. v. Purple Shovel, Case No.
 2:17-cv-00207-DB (D. Utah), filed June 21, 2017.



                                                                                                                    4
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3197 Page 5 of 25




            8.       On September 14, 2017, as part of Purple Shovel’s efforts to locate Homeland

 assets, Ford deposed McCorkle’s father, Mark McCorkle, who admitted he had received a total

 of $40,000 as a personal loan payment from McCorkle through Homeland business accounts. 18

            9.       Mark McCorkle’s testimony increased Steptoe’s awareness of the extent to which

 Homeland had dispersed its assets throughout various business ventures, family contacts, and

 bank accounts. 19

            10.      In an attempt to recover on the judgment, Dorothy Brown (“Brown”), an associate

 attorney at Steptoe, spoke to many “former Homeland contacts and clients” and to former

 Homeland employees to obtain information about where McCorkle might be hiding judgment

 debtor assets. 20

            11.      Steptoe was aware that the maiden name of McCorkle’s wife, McKayl McCorkle,

 is “Ruesch.” 21

            12.      Brown received information that Homeland was moving and storing its assets in

 large Conex boxes – boxes which were observed at the site of Ruesch Machines, Plaintiff Don

 Ruesch’s (“Mr. Ruesch”) company. 22

            13.      Brown testified that she had no reason to doubt the information connecting Mr.

 Ruesch and Ruesch Machines to the McCorkle’s and Homeland. Brown believed that Mr.

 Ruesch was McCorkle’s father-in-law and was likely storing Homeland assets in his home and at

 his company. 23


 18
      Defendant Law Firms’ Motion ¶ 11 at 6; Exh. 1 at 118-119, 128-129, 131; Exh. 2 at 23-24.
 19
      Defendant Law Firms’ Motion ¶ 12 at 6; Exh. 1 at 118, 128-129.
 20
      Defendant Law Firms’ Motion ¶ 13 at 6-7; Exh. 1 at 27-29, 92-93, 124-125.
 21
      Defendant Law Firms’ Motion ¶ 16 at 7; Exh. 1 at 134.
 22
      Defendant Law Firms’ Motion ¶ 17 at 7; Exh. 1 at 25-27, 33-34.
 23
      Defendant Law Firms’ Motion ¶ 18 at 8; Exh. 1 at 17-37, 40, 102-103, 127-129, 137.



                                                                                                      5
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3198 Page 6 of 25




             14.      The idea that McCorkle would hide Homeland assets with his father-in-law was

 consistent with his other actions to actively hinder creditor collection efforts, including using

 family members to hide assets in violation of a court order 24 and moving assets that Purple

 Shovel intended to seize. 25

             15.      Brown shared with Ford the information she learned about the Ruesch’s

 relationship to the McCorkle’s and the hiding of Homeland assets. 26

             16.      Based on the representations from and research by Brown, Strong & Hanni

 obtained a Writ to execute on any of the judgment debtors’ property at the Ruesch home. 27

             17.      The Writ was prepared by the Defendant Law Firms and not by the issuing court.

 The Clerk of Court signed the Defendant Law Firms’ proposed Writ. 28

             18.      The Writ directed Utah Constable Services to enter Plaintiffs’ residence “with the

 assistance of the U.S. Marshals Service, and seize enough of the judgment debtor’s non-exempt

 property” described in the Writ. 29

             19.      Ford’s understanding as he prepared the Writ was “not that the U.S. Marshal was

 required to accompany, but that they could be assisted by the U.S. Marshal.” 30

             20.      Ford did not believe the U.S. Marshals Service needed to assist in the execution of

 a writ, but he thought it would be “helpful.” 31


 24
      Defendant Law Firms’ Motion ¶ 19 at 8; Exh. 1 at 118-19, 128-29; Exh. 2 at 23-24.
 25
      Defendant Law Firms’ Motion ¶ 19 at 8; Exh. 1 at 65-68, 117-18.
 26
      Defendant Law Firms’ Motion ¶ 20 at 8; Exh. 1 at 126:16-127:3; Exh. 2 at 18-19.
 27
      Defendant Law Firms’ Motion ¶ 22 at 9; Exh. 2 at 34, 77-79.
 28
    Joint Opposition of Strong & Hanni, P.C., Michael L. Ford and Steptoe & Johnson LLP to “Plaintiffs’ Motion for
 Partial Summary Judgment as to Strong & Hanni, P.C., Michael L. Ford, and Steptoe & Johnson LLP” (“Defendant
 Law Firms’ Joint Opposition”) ¶ 2 at 4, docket no. 133, filed September 12, 2019.
 29
      Plaintiffs’ Motion ¶ 2 at 3.
 30
      Defendant Law Firms’ Joint Opposition ¶ 3 at 4.
 31
      Id. ¶ 4 at 4.



                                                                                                                 6
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3199 Page 7 of 25




            21.      On the morning of October 5, 2017, Constable James Houghtalen served the Writ

 on Plaintiffs’ residence without the assistance of the U.S. Marshal’s Service. 32

            22.      After the Constable rang the doorbell and spoke with Plaintiff Loneva Ruesch

 (“Mrs. Ruesch”), he waited on the porch while Mrs. Ruesch went back into the house and called

 her husband, Mr. Ruesch, who was away on business. Mr. Ruesch called his neighbors, the

 Judd’s, who came to the house. The local sheriff was also called, and he came to the house. The

 Constable then performed his search. 33

            23.      At all times, the Constable was accompanied and observed by Mrs. Ruesch. 34

            24.      The Constable did not locate any property belonging to the judgment debtors, and

 he did not remove any property from Plaintiffs’ residence. 35

            25.      The Constable did not physically touch Mrs. Ruesch or disrupt any property. 36

            26.      The only item that was displaced during the search was when the Constable

 unloaded a gun that had a bullet in its chamber. However, he did not take the gun or the bullet. 37

            27.      Mrs. Ruesch felt that the Constable was “gruff” at the beginning, but thereafter

 was professional and businesslike. 38




 32
      Defendant Law Firms’ Motion ¶ 25 at 9; Plaintiffs’ Motion ¶ 6 at 4.
 33
      Defendant Law Firms’ Motion ¶ 26 at 9; Exh. 11 at 20-33, 38-39, 77-78, 84; Exh. 12 at 150, 154, 159-160.
 34
      Defendant Law Firms’ Motion ¶ 27 at 9; Exh. 11 at 36:19-21; Exh. 12 at 150.
 35
      Defendant Law Firms’ Motion ¶ 28 at 10; Exh. 11 at 35; Exh. 12 at 212; Exh. 13 at 71.
 36
      Defendant Law Firms’ Motion ¶ 29 at 10; Exh. 11 at 34-36; Exh. 13 at 112.
 37
      Defendant Law Firms’ Motion ¶ 30 at 10; Exh. 13 at 44, 46.
 38
      Defendant Law Firms’ Motion ¶ 31 at 10; Exh. 11 at 36.



                                                                                                                 7
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3200 Page 8 of 25




            28.      When asked to “quantify the existence of any emotional distress” resulting from

 the Writ, Mrs. Ruesch testified, “Just that it’s still very upsetting to me. When I have to talk

 about it, I get upset again.” 39

            29.      Mrs. Ruesch received no counseling or therapy as a result of the Writ; she

 received no medical attention of any kind; she did not take any prescriptions or over-the-counter

 medication; and she suffered no nightmares. Mrs. Ruesch also is not aware of any monetary

 damages suffered as a result of the Writ. 40

            30.      Mr. Ruesch was not home when the Writ was served. He testified that he did not

 receive medical treatment, undergo any counseling, or take any medication as a result of the

 Writ. 41

            31.      Mr. Ruesch testified that his stress relating to the Writ incident arises from the

 fact that “[l]itigation is always stressful. . . . And it’s my responsibility to find a solution to it.” 42

 He also explained that his damages are that the Writ incident has been “a strain upon my family,

 strain upon my wife, strain upon me as I have to pay for the cost of this [litigation].” 43

            32.      Mrs. Ruesch explained that her only motivation in bringing this lawsuit was to

 send a message to the Defendant Law Firms and the Constable that they should not have served

 the Writ. 44




 39
      Defendant Law Firms’ Motion ¶ 32 at 10; Exh. 11 at 46.
 40
      Defendant Law Firms’ Motion ¶ 33 at 10; Exh. 11 at 43-49.
 41
      Defendant Law Firms’ Motion ¶ 34 at 10; Exh. 13 at 66, 113-115.
 42
      Defendant Law Firms’ Motion ¶ 35 at 11; Exh. 13 at 116.
 43
      Defendant Law Firms’ Motion ¶ 35 at 11; Exh. 13 at 115.
 44
      Defendant Law Firms’ Motion ¶ 36 at 11; Exh. 11 at 50-51.



                                                                                                               8
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3201 Page 9 of 25




             33.       Mrs. Ruesch acknowledged that she did not know whether the Defendant Law

 Firms made an honest mistake in having the Writ served on her home. 45

             34.       Likewise, Mr. Ruesch testified that he did not have any information to suggest

 that Brown did not believe the information or have information that it was inaccurate relating to

 the Writ. 46

             35.       After the Writ was served, Plaintiffs’ counsel contacted McCorkle and received a

 text message from him confirming that prior Homeland employees believed Mr. Ruesch was his

 father-in-law. 47


                                            STANDARD OF REVIEW

             Summary judgment is appropriate if “there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” 48 A factual dispute is genuine when “there is

 sufficient evidence on each side so that a rational trier of fact could resolve the issue either way.” 49 In

 determining whether there is a genuine dispute as to material fact, the court should “view the factual

 record and draw all reasonable inferences therefrom most favorably to the nonmovant.” 50

             The moving party “bears the initial burden of making a prima facie demonstration of the

 absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 51




 45
      Defendant Law Firms’ Motion ¶ 37 at 11; Exh. 11 at 61-64.
 46
      Defendant Law Firms’ Motion ¶ 38 at 11; Exh. 13 at 152.
 47
      Defendant Law Firms’ Motion ¶ 39 at 11; Exh. 13 at 143.
 48
      Fed. R. Civ. P. 56(a).
 49
      Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
 50
      Id.
 51
      Id. at 670-71.



                                                                                                            9
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3202 Page 10 of 25




                                                     DISCUSSION

            Plaintiffs have eight remaining causes of action against the Defendant Law Firms:

 (1) abuse of process; (2) invasion of privacy; (3) trespass; (4) negligence; (5) intentional

 infliction of emotional distress; (6) negligent infliction of emotional distress; (7) negligent hiring

 and supervision; and (8) punitive damages. The Defendant Law Firms previously moved to

 dismiss these claims based on the judicial proceedings and litigation privilege. 52 At oral

 argument, the motion was denied to allow discovery seeking evidence of bad faith as an

 exception to the judicial proceedings and litigation privilege. 53 Discovery was conducted, and the

 parties have now briefed the issue. Based on the Undisputed Facts, the judicial proceedings and

 litigation privilege applies. There are insufficient facts and evidence to suggest any bad faith on

 the part of the Defendant Law Firms, as discussed below.

               The Judicial Proceedings and Litigation Privilege Bars Plaintiffs’ Lawsuit
                           Against the Defendant Law Firms in Its Entirety

            Historically, in Utah, the judicial proceedings and litigation privilege “has been used to

 immunize certain statements made during a judicial proceeding from defamation claims.” 54 The

 privilege “embraces the principle that an attorney acting within the law, in a legitimate effort to

 zealously advance the interests of his client, shall be protected from civil claims arising due to

 that zealous representation.” 55




 52
      Motion to Dismiss Plaintiff’s First Amended Complaint, docket no. 23, filed June 18, 2018.
 53
      Minute Entry for Proceedings Held Before Judge David Nuffer, docket no. 38, filed August 9, 2018.
 54
   Moss v. Parr Waddoups Brown Gee & Loveless, 2012 UT 42, ¶ 28, 285 P.3d 1157 (internal quotation marks
 omitted).
 55
      Id. ¶ 35 (internal quotation marks omitted).



                                                                                                           10
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3203 Page 11 of 25




             In 2012, the Utah Supreme Court extended the privilege to conduct, as well as statements

 occurring in the course of judicial proceedings. 56 In doing so, it “clarif[ied] the contours of the

 privilege as applied to attorneys, including what plaintiffs must plead to overcome it.” 57 The

 Utah Supreme Court noted that “the privilege presumptively attaches to conduct and

 communications made by attorneys on behalf of their clients in the course of judicial

 proceedings.” 58

             “When an attorney takes actions or makes statements in the course of judicial

 proceedings, it is presumed that an attorney who is acting or communicating in relation to his

 representation of a client is acting on behalf of that client and for that client’s interests.” 59

 “Lawyers necessarily exercise a wide degree of discretion in performing their duties in the

 course of judicial proceedings, and must be free to pursue the best course charted for their clients

 without the distraction of a vindictive lawsuit looming on the horizon.” 60 To hold otherwise

 “would invite attorneys to divide their interest between advocating for their client and protecting

 themselves from a retributive suit.” 61 Such a result would force the attorney “constantly to

 balance his own potential exposure against his client’s best interest.” 62

             In this case, there is no question that the Defendant Law Firms were acting on behalf of

 their clients in the course of judicial proceedings. Plaintiffs’ own Complaint alleges that the

 Defendant Law Firms never deviated from Purple Shovel’s interests. For example, Plaintiffs



 56
      Id.
 57
      Id.
 58
      Id. ¶ 36.
 59
      Id. (internal quotation marks omitted).
 60
      Id. (internal quotation marks omitted).
 61
      Id. (internal quotation marks omitted).
 62
      Id. ¶ 33 (internal quotation marks omitted).



                                                                                                        11
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3204 Page 12 of 25




 allege that the Defendant Law Firms were “employed by Purple Shovel to collect on the

 judgment obtained against the Judgment Debtors.” 63 They also allege that the Defendant Law

 Firms “on behalf of Purple Shovel . . . applied for and obtained a Writ of Execution.” 64 By the

 Plaintiffs’ own description, the complained-of actions of seeking and executing the Writ are

 actions taken by attorneys “in the course of judicial proceedings” who are “serving [the clients’]

 interests.” 65 The Undisputed Fact confirm this. Therefore, the Defendant Law Firms are entitled

 to the presumption of the judicial proceedings and litigation privilege.

 There is No Evidence that the Defendant Law Firms Obtained the Writ in Bad Faith

             Having found that the presumption of the privilege applies, the next query is whether any

 exception to the privilege negates that presumption. The Utah Supreme Court has observed that

 the judicial proceedings and litigation privilege “is not without limits.” 66 Specifically, the

 privilege does not apply where:

             An attorney has engaged in independent acts, that is to say acts outside the scope
             of his representation of his client’s interests, or has acted solely for his own
             interests and not his client’s . . . [or] has committed fraud or otherwise acted in
             bad faith, which is inherently ‘acting in a manner foreign to his duties as an
             attorney.’ 67

 In other words, if the attorney was acting outside the scope of the representation or in bad faith,

 the privilege does not apply.

             Plaintiffs argue that the bad faith exception to the judicial proceedings and litigation

 privilege applies in this case because (1) the Defendant Law Firms purposefully sought a writ of




 63
      Complaint ¶ 15.
 64
      Id. ¶ 20.
 65
      Moss, 2012 UT 42, ¶ 36.
 66
      Id. ¶ 37.
 67
      Id. (internal quotation marks omitted).



                                                                                                        12
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3205 Page 13 of 25




 execution rather than a writ of garnishment; and (2) the Defendant Law Firms caused or allowed

 the Writ to be served by a constable without assistance from the U.S. Marshal’s Service. Each

 argument will be addressed in turn.

             First, Plaintiffs argue that the Defendant Law Firms acted in bad faith when they sought a

 writ that was not permitted under the law. 68 Specifically, Plaintiffs argue that the Defendant Law

 Firms should have obtained a writ of garnishment instead of a writ of execution and by failing to

 do so, they acted in bad faith. 69 Plaintiffs’ argument lacks merit.

             Plaintiffs have not pointed to any fact or evidence in the record to support their

 conclusory assertion that the Defendant Law Firms knew they were seeking the “wrong” writ. 70

 Indeed, the Undisputed Facts point to the contrary. At the time the Writ was obtained, the

 Defendant Law Firms had a reasonable belief that (1) the Ruesches were the in-laws of

 McCorkle; and (2) the property that they were seeking to seize was still “under the control of”

 McCorkle because it was merely being stored by the Ruesches as an accommodation for him.

 Given that information, a writ of execution, which is used to seize property “under the control

 of” a judgment debtor, was both sought in good faith and was proper. 71

             Moreover, even if the Defendant Law Firms had sought the incorrect writ, Plaintiffs have

 still failed to show any indicia that the Defendant Law Firms did so in bad faith. There are no




 68
      Plaintiffs’ Motion at 6.
 69
      Id. at 7-9.
 70
   Complaint ¶ 74; Plaintiffs’ Memorandum in Opposition to Steptoe & Johnson’s, Strong & Hanni’s, and Michael
 L. Ford’s Joint Motion for Summary Judgment (“Plaintiffs’ Opposition”) at 31-32, docket no. 135, filed September
 12, 2019.
 71
      Utah R. Civ. P. 64E.



                                                                                                                13
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3206 Page 14 of 25




 facts to support that the Defendant Law Firms were acting other than to serve their client’s

 interests. 72 Plaintiffs’ argument is wholly unsupported by the facts and evidence.

            Secondly, Plaintiffs’ argument that it was bad faith for the Defendant Law Firms to have

 Constable Houghtalen serve the Writ without the presence of the U.S. Marshals is similarly

 lacking merit. Plaintiffs erroneously equate proceeding without the assistance of the U.S.

 Marshal with lacking an “honest belief in the propriety of the activities . . . tak[ing]

 unconscionable advantage of others . . . or [acting to] hinder, delay or defraud others.” 73 Again,

 there are no facts or evidence that the Defendant Law Firms’ acted in bad faith. The failure of the

 U.S. Marshal’s office to attend the execution of the Writ is at most a mistake, not bad faith.

 Plaintiffs have pointed to no facts or evidence that the Defendant Law Firms were acting with ill

 intent or bad faith in executing the Writ. Rather, the Undisputed Facts and evidence demonstrate

 that the Defendant Law Firms were motivated only by a desire and purpose to seize the judgment

 debtor assets in furtherance of their client’s interests.

            Plaintiffs had the opportunity to offer facts and evidence showing or leading to a

 reasonable inference that the Defendant Law Firms acted in bad faith or outside the scope of

 their representation of their client’s interests. Plaintiffs have failed to do so. Therefore, the

 Defendant Law Firms are entitled to the judicial proceedings and litigation privilege. The




 72
    Courts have routinely not made a finding of bad faith in cases where the alleged conduct of the attorney was more
 egregious than it is here. Moss, 2012 UT 42, ¶ 43, 285 P.3d 1157, 1168 (holding that “even if, as the complaint
 alleges, [the client] desired to misuse a legal process to cause an illegal raid on plaintiffs’ home”, the privilege
 applies); Amarosa v. Dr. John’s Inc., No. 2:11-CV-676 DN, 2014 WL 3015312, at *2-3 (D. Utah July 2, 2014)
 (holding that the judicial proceedings privilege applies where defendant knowingly made false statements “for the
 malicious purpose of preventing [plaintiff] from receiving her unemployment benefits”).
 73
      Plaintiffs’ Motion at 10.



                                                                                                                   14
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3207 Page 15 of 25




 Defendant Law Firms are not liable on Plaintiffs’ claims as a matter of law. Each of Plaintiffs’

 eight remaining claims can be dismissed on this point alone. 74

             Plaintiffs Cannot Establish the Essential Elements of their Remaining Claims

             Even if the judicial proceedings and litigation privilege does not serve as a bar to

 Plaintiffs’ claims, the claims would still fail as a matter of law because Plaintiffs cannot satisfy at

 least one essential element of each cause of action.

 The Abuse of Process Claim

             “A claim for abuse of process requires the plaintiff to show (1) that the defendant used

 legal process, (2) to accomplish an improper purpose or purpose for which that process was not

 designed, (3) causing the plaintiff’s harm.” 75 Plaintiffs’ abuse of process claim fails because the

 Defendant Law Firms did not act outside the scope of their representation and Plaintiffs suffered

 no cognizable damages.

             First, regarding the “improper purpose” element, “a party must allege both an ulterior

 purpose and a willful act in the use of the process not proper in the regular conduct of the

 proceeding.” 76 “To satisfy the ‘willful act’ requirement, a party must point to conduct

 independent of legal process itself that corroborates the alleged improper purpose.” 77 “Use of

 legal process with a bad motive alone does not defeat that right; a corroborating act of a nature




 74
   Plaintiffs rest their argument and interpretation of “bad faith” on the factors elucidated in Baldwin v. Burton, 850
 P.2d 1188 (Utah 1993), a case discussing a statute that awards attorney fees where actions are not brought in good
 faith. Plaintiffs argue, without support or authority, that the analysis in Baldwin should be applied to the judicial
 proceedings privilege. Plaintiffs’ invitation to create new factors in interpreting the judicial proceedings privilege
 under Utah law is declined. The Baldwin factors do not apply to the judicial proceedings and litigation privilege.
 75
   Moss, 2012 UT 42, ¶ 37 n.6 (quoting Mountain W. Surgical Ctr., L.L.C. v. Hosp. Corp. of Utah, 2007 UT 92,
 ¶ 11, 173 P.3d 1276).
 76
      Hatch v. Davis, 2006 UT 44, ¶ 36, 147 P.3d 383 (internal quotations marks omitted).
 77
      Id. ¶ 39.



                                                                                                                      15
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3208 Page 16 of 25




 other than legal process is also necessary.” 78 In other words, “[a]n attorney may also be liable for

 the tort[] of abuse of process . . . but only if the attorney acted outside the scope of representing

 his client or acted for his own interests.” 79

            Here, Plaintiffs have failed to demonstrate any facts that the Defendant Law Firms had

 any purpose for obtaining the Writ other than to collect on their client’s judgment from

 qualifying assets believed to have been in Plaintiffs’ possession. Plaintiffs have not pointed to

 any “corroborating act of a nature other than legal process” by the Defendant Law Firms, who

 took actions only in accordance with the legal process of obtaining a writ and serving it. Though

 the information the Defendant Law Firms relied upon ultimately proved incorrect – Plaintiffs did

 not possess any judgment debtor property – a mistake made in the course of lawfully using legal

 process does not lend itself to a claim for abuse of process. The Undisputed Facts demonstrate

 that the Defendant Law Firms were pursuing recovery for their client, Purple Shovel, using

 available legal processes. Because Plaintiffs cannot prove that the Defendant Law Firms acted

 outside of this scope of representation, or that they had any ulterior motive corroborated by

 conduct independent of the legal process, their claim for abuse of process fails.

            Second, Plaintiffs have suffered no cognizable damages and thus, their claim is also

 defeated for that reason. Plaintiffs have presented no evidence of physical harm, property

 damage, or bodily damage. Indeed, Plaintiffs’ testimony was to the contrary. Mrs. Ruesch

 admitted in her deposition that the Constable neither touched her nor damaged property in the

 home. 80 She also testified that she has not received any medication, mental health counseling or




 78
      Id. (internal quotation marks omitted).
 79
      Moss, 2012 UT 42, ¶ 37 (emphasis added).
 80
      Supra Undisputed Facts ¶ 25.



                                                                                                         16
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3209 Page 17 of 25




 therapy as a result of the Writ. 81 Mr. Ruesch also admitted that he has not received medical

 treatment, therapy, or taken any medication due to the Writ. 82 Plaintiffs have not pointed to any

 cognizable damages and thus, Plaintiffs’ abuse of process claim fails as a matter of law.

 The Invasion of Privacy Claim

             Under Utah law, a claim based on an intrusion upon seclusion requires the plaintiff to

 prove: “(1) that there was an intentional substantial intrusion, physically or otherwise, upon the

 solitude or seclusion of the complaining party, and (2) that the intrusion would be highly

 offensive to the reasonable person.” 83 While the determination of the offensive element “is

 usually within the province of the jury, the trial court must make a threshold determination of

 offensiveness in discerning the existence of a cause of action for intrusion.” 84 In making this

 threshold determination, “a court should consider such factors as the degree of intrusion, the

 context, conduct and circumstances surrounding the intrusion as well as the intruder’s motives

 and objectives, the setting into which he intrudes, and the expectations of those whose privacy is

 invaded.” 85

             In this case, the Undisputed Facts and evidence demonstrate that the “context” of the

 intrusion is the execution of a lawfully signed writ, by a professional and business-like constable,

 who searched for approximately one hour and took nothing. 86 Mrs. Ruesch accompanied the

 Constable at all times. 87 There are no facts or evidence that the Constable disrupted or destroyed


 81
      Id. ¶ 29.
 82
      Id. ¶ 30.
 83
   Stien v. Marriott Ownership Resorts, Inc., 944 P.2d 374, 378 (Utah Ct. App. 1997) (internal quotation marks
 omitted).
 84
      Id. at 379 (internal quotation marks and citations omitted).
 85
      Id.
 86
      Defendant Law Firms’ Motion ¶¶ 25-31 at 9-10; Exh. 11 at 34-36.
 87
      Defendant Law Firms’ Motion ¶ 27 at 9; Exh. 11 at 36.



                                                                                                                 17
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3210 Page 18 of 25




 Plaintiffs’ property, or that he was even untidy in his search. He acted professionally while in

 Plaintiffs’ home, harmed nothing, and did not take anything. Once the Constable realized that

 there was no judgment debtor property on the premises, he left. Even Mrs. Ruesch testified that

 while “gruff,” the constable was nonetheless “professional” and businesslike.” 88 Plaintiffs have

 failed to show that the Constable’s motives and objectives were anything other than to safely

 enforce a court order authorizing him to enter Plaintiffs’ home and search for any of the subject

 assets. And without such showing, Plaintiffs cannot legitimately contend that the entrance was

 “highly offensive.” 89 The Undisputed Facts and evidence do not support a reasonable inference

 that the entrance was “highly offensive.”

             Plaintiffs argue that the intrusion is offensive because of the sanctity of the home, which

 courts, including the United States Supreme Court, have protected in the context of Fourth

 Amendment searches and seizures. 90 The entry is unusual and certainly unexpected in a private

 home, but not “highly offensive.” This judgment enforcement does not rise to the level of being

 “highly offensive to the reasonable person,” and, therefore, fails as a matter of law.

 The Trespass Claim

             Utah has “long recognized that in law every entry upon the soil of another, in the absence

 of lawful authority, without the owner’s license, is a trespass.” 91 Plaintiffs allege that the

 Defendant Law Firms “intentionally caused an unauthorized physical entry onto and into real




 88
      Defendant Law Firms’ Motion ¶¶ 28-31 at 9-10; Exh. 11 at 34-36.
 89
   This conclusion is even more compelling when compared to those types of intrusions that are considered highly
 offensive: “installation of an electronic listening device in a tenant’s bedroom; taking pictures and peeking through
 windows with binoculars; [and] unauthorized prying into the plaintiff’s bank account.” Stien, 944 P.2d 374, 378
 (Utah Ct. App. 1997).
 90
      Plaintiffs’ Opposition at 31.
 91
      Purkey v. Roberts, 2012 UT App 241, ¶ 18, 285 P.3d 1242, 1247 (internal quotations marks omitted).



                                                                                                                     18
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3211 Page 19 of 25




 property belonging to Plaintiffs.” 92 They argue that because the Defendant Law Firms allegedly

 applied for the wrong type of writ, they lacked authority to enter Plaintiffs’ property. 93

            Plaintiffs’ argument misses the point. The tort of trespass is only actionable where there

 is entry without “lawful authority,” and a writ of execution is “lawful authority.” It is expressly

 authorized by the issuing court. The fact that the Defendant Law Firms might have applied for an

 incorrect writ, as Plaintiffs argue, does not invalidate the legitimacy of a lawfully signed order by

 the court. Plaintiffs cannot dispute that the Writ was issued by a court of law and authorized

 Constable Houghtalen to enter Plaintiffs’ property, search the premises, and seize any debtor

 assets found there. As such, Plaintiffs’ trespass claim fails as a matter of law.

 The Negligence Claim

            “The essential elements of a negligence action are: (1) a duty of reasonable care owed by

 the defendant to plaintiff; (2) a breach of that duty; (3) causation, both actually and proximately,

 of injury; and (4) the suffering of damages by the plaintiff.” 94 Plaintiffs’ negligence claim fails

 because the Defendant Law Firms owed no duty to Plaintiffs and Plaintiffs suffered no

 cognizable damages, both required elements of their negligence claim.

            First, “[a]n essential element of any negligence claim is a duty of reasonable care owed

 by the defendant to the plaintiff.” 95 The existence of a duty is “purely a legal question.” 96

            Utah law recognizes that attorneys owe a duty to their clients. Indeed, the Utah Supreme

 Court decreed that “the obligation of an attorney is to his client and not a third party.” 97 After all,


 92
      Complaint ¶ 74.
 93
      Plaintiffs’ Opposition at 31-32.
 94
      Ladd v. Bowers Trucking, Inc., 2011 UT App 355, ¶ 10, 264 P.3d 752 (internal quotation marks omitted).
 95
      C.C. v. Roadrunner Trucking, Inc., 823 F. Supp. 913, 922 (D. Utah 1993).
 96
      MacGregor v. Walker, 2014 UT 2, ¶ 10, 322 P.3d 706.
 97
      Hughes v. Housley, 599 P.2d 1250, 1253-54 (Utah 1979).



                                                                                                               19
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3212 Page 20 of 25




 “the basis of our judicial system is the adversarial model, a concept which is foreign to the

 placement of a duty upon counsel to represent the best interests of both sides.” 98 “Thus, an

 attorney will be held liable in negligence only to his or her client, and cannot, in the absence of

 special circumstances, be held liable to anyone else.” 99 “The predominant inquiry in any third

 party beneficiary case is whether the contracting parties clearly intended the third party to

 receive a separate and distinct benefit from the contract.” 100 This same inquiry is true “in the

 setting of attorney liability to non-clients.” 101 Where there is no third-party relationship between

 the attorney and the non-client, there is no duty. 102

             Here, Plaintiffs do not have an attorney-client relationship with the Defendant Law

 Firms; are not intended third-party beneficiaries of the relationship between the Defendant Law

 Firms and Purple Shovel; and do not have any other relationship that remotely resembles privity.

 To the contrary, the Defendant Law Firms were directly adverse to Plaintiffs with respect to

 obtaining and serving the Writ. Plaintiffs have not and cannot show any duty flowing from the

 Defendant Law Firms to them and thus, their negligence fails as a matter of law.

             Second, Plaintiffs have suffered no cognizable damages and thus, their claim is equally

 defeated. Under Utah law, damages are an element of negligence. 103 Emotional distress is only

 recoverable where it is proven “by means of severe physical or mental manifestations.” 104 The

 Undisputed Facts and evidence demonstrate that such manifestations do not exist here.


 98
      Atkinson v. IHC Hospitals, Inc., 798 P.2d 733, 736 (Utah 1990).
 99
      Winters v. Schulman, 1999 UT App 119, ¶ 25, 977 P.2d 1218.
 100
       Oxendine v. Overturf, 1999 UT 4, ¶ 14, 973 P.2d 417.
 101
       Id.
 102
    Winters, 1999 UT App 119, ¶ 26, 977 P.2d at 1225 (finding no duty because the legal representation agreement
 with the defendant “was obviously not intended to benefit [plaintiff].”).
 103
       Ladd, 2011 UT App 355, ¶ 10, 264 P.3d 752, 755-56.
 104
       Carlton v. Brown, 2014 UT 6, ¶ 57, 323 P.3d 571.



                                                                                                                   20
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3213 Page 21 of 25




             Plaintiffs put forward no evidence of physical harm, property damage, or any other

 cognizable harm. Mrs. Ruesch admitted in her deposition that the Constable did not physically

 touch her or damage any property in the home. 105 She also testified that she has not received any

 mental health counseling or therapy nor any type of medication as a result of the Writ. 106 When

 asked to “quantify the existence of any emotional distress” resulting from the Writ, she testified,

 “Just that it’s still very upsetting to me. When I have to talk about it, I get upset again.” 107

             Similarly, Mr. Ruesch, who was not home when the Writ was served, admitted that he

 has not received medical treatment, undergone any counseling, or taken any medication as a

 result of the Writ. 108

             In short, being “upset,” without physical harm or property damage, while undesirable, is

 insufficient to allow for damages under a negligence cause of action. Plaintiffs’ alleged damages

 are not cognizable and, therefore, fail as a matter of law.

             Finally, even if Plaintiffs had satisfied the duty and damages elements, their negligence

 claim is nevertheless barred by the economic loss rule. That rule states that if there is no contract

 between the relevant parties, “recovery of economic losses [is barred] in negligence actions

 unless the plaintiff can show physical damage to other property or bodily injury.” 109 “[T]he

 economic loss rule applies to prevent the imposition of ‘economic expectations’ on

 non-contracting parties.” 110 Here, there is no contract between the Plaintiffs and the Defendant



 105
       Supra Undisputed Facts ¶ 25.
 106
       Id. ¶ 29.
 107
       Id. ¶ 28.
 108
       Id. ¶ 30.
 109
       HealthBanc Int’l, LLC v. Synergy Worldwide, Inc., 2018 UT 61, ¶ 12, 435 P.3d 193 (internal quotations omitted).
 110
     Fennell v. Green, 2003 UT App 291, ¶ 15, 77 P.3d 339, 344, abrogated on other grounds by Davencourt at
 Pilgrims Landing Homeowners Ass’n v. Davencourt at Pilgrims Landing, LC, 2009 UT 65, ¶ 15, 221 P.3d 234.



                                                                                                                   21
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3214 Page 22 of 25




 Law Firms, and Plaintiffs have conceded that they have no “physical damage to other property or

 bodily injury.” 111 Therefore, the economic loss rule bars their claims for negligence.

 The Intentional Infliction of Emotional Distress Claim

            To state a claim for intentional infliction of emotional distress (“IIED”),

            a plaintiff must plead facts that demonstrate that the defendant intentionally
            engaged in some conduct toward the plaintiff, (a) with the purpose of inflicting
            emotional distress, or, (b) where any reasonable person would have known that
            such would result; and his actions are of such a nature as to be considered
            outrageous and intolerable in that they offend against the generally accepted
            standards of decency and morality. 112

            “[I]t is not enough for a plaintiff to merely allege emotional distress. Instead, [the

 plaintiff] must prove that distress by means of severe physical or mental manifestations.” 113

 Moreover, “[a]n allegation of improper . . . use of legal process against an individual is not

 redressable by a cause of action for intentional infliction of emotional distress.” 114

            In the present case, Plaintiffs’ IIED claim fails because Plaintiffs unequivocally testified

 that their distress from the Writ execution is limited to, at most, being “upset.” 115 This is

 insufficient to show the “severe mental or physical symptoms” required for a claim of IIED.

            Additionally, Plaintiffs’ IIED claim against the Defendant Law Firms fails because it is

 based on allegations of improper use of legal process – a claim which is barred under Utah

 law. 116 Plaintiffs allege that the Defendant Law Firms arranged for and executed the Writ to




 111
       Supra Undisputed Facts ¶¶ 29-30.
   Bennett v. Jones, Waldo, Holbrook & McDonough, 2003 UT 9, ¶ 58, 70 P.3d 17, 30 (internal quotation marks
 112

 omitted).
 113
       Carlton, 2014 UT 6, ¶ 57, 323 P.3d 571.
 114
       Bennett, 2003 UT 9, ¶ 66.
 115
       Supra Undisputed Facts ¶¶ 23-31.
 116
       Bennett, 2003 UT 9, ¶ 66.



                                                                                                              22
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3215 Page 23 of 25




 harass, oppress, and abuse Plaintiffs. 117 Even if there were facts and evidence to support such a

 claim – which Plaintiffs have not presented – Plaintiffs cannot recover under a theory of IIED

 because under Utah law, an IIED claim cannot be premised on allegations of an abuse of

 process. 118 Therefore, Plaintiffs’ IIED claim fails as a matter of law.

 The Negligent Infliction of Emotional Distress Claim

            Plaintiffs’ claim for negligent infliction of emotional distress (“NIED”) fails for many of

 the same reasons that their claims for negligence and IIED fail. To prevail on a claim for NIED,

 the plaintiff must show:

            If the actor unintentionally causes emotional distress to another, he is subject to
            liability to the other for resulting illness or bodily harm if the actor (a) should
            have realized that his conduct involved an unreasonable risk of causing the
            distress, otherwise than by knowledge of the harm or peril of a third person, and
            (b) from factors known to him, should have realized that the distress, if it were
            caused, might result in illness or bodily harm. 119

            In this case, as with Plaintiffs’ claim for IIED, Plaintiffs have not presented any facts or

 evidence demonstrating “illness or bodily harm” based on the execution of the Writ. Indeed,

 Plaintiffs’ testimony has been to the contrary. Other than being “upset”, Plaintiffs have suffered

 no physical or mental ailments as a result of the Writ. 120 As such, Plaintiffs cannot prove “illness

 or bodily harm” and their IIED claim fails. Moreover, like their IIED claim, Plaintiffs’ NIED

 claim cannot be based on allegations of improper use of legal process. 121




 117
       Complaint ¶ 42.
 118
       Bennett, 2003 UT 9, ¶ 66.
 119
       Carlton, 2014 UT 6, ¶ 56 (emphasis added) (internal citation omitted).
 120
       Supra Undisputed Facts ¶¶ 23-30.
 121
    Anderson Dev. Co. v. Tobias, 2005 UT 36, ¶ 61, 116 P.3d 323 (“Because [counterclaimants] have failed to allege
 any facts beyond [developer’s] use, or abuse, of the legal process, they have failed to state a cause of action for the
 negligent infliction of emotional distress.”).



                                                                                                                      23
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3216 Page 24 of 25




             Finally, like Plaintiffs’ negligence claim, the NIED claim is barred by the economic loss

 rule, which bars economic recovery between non-contracting parties who have not suffered

 physical damage to other property or bodily injury. 122 The rule extends beyond pure negligence

 claims to tort claims that are negligence-based, including negligent infliction of emotional

 distress. 123 Here, where the Undisputed Facts and evidence show that Plaintiffs have not suffered

 any physical damage to property or bodily injury, the economic loss rule precludes recovery

 under a claim for NIED.

 The Negligent Hiring and Supervision Claim

             Plaintiffs have stipulated to the dismissal of their ninth cause of action – Negligent Hiring

 and Supervision – against Strong & Hanni and Steptoe. 124 Therefore, the claim will be

 dismissed.

 The Punitive Damages Claim

             In Utah, “punitive damages cannot be pleaded as an independent cause of action.” 125

 Rather, punitive damages “is an additional remedy for a violation of a legal duty giving rise to a

 cause of action based on that violation. There is no cause of action as such for punitive

 damages.” 126 “Except as otherwise provided by statute, punitive damages may be awarded only

 if compensatory or general damages are awarded.” 127 Here, because Plaintiffs’ claims all fail as a

 matter of law, as discussed above, Plaintiffs’ demand for punitive damages also fails.



 122
       HealthBanc Int’l, LLC v. Synergy Worldwide, Inc., 2018 UT 61, ¶ 12, 435 P.3d 193 (internal quotations omitted).
 123
    Brockbank v. JPMorgan Chase Bank, No. 2:11-cv-00671-DAK, 2012 WL 1142933 at *5 (D. Utah April 4, 2012)
 (dismissing negligence-based claims, including negligent infliction of emotional distress, because economic loss
 rule prohibits negligence-based claims “absent physical property damage or bodily injury”).
 124
       Plaintiffs’ Opposition at 38. Plaintiffs did not assert this claim against Ford.
 125
       Norman v. Arnold, 2002 UT 81, ¶ 8 n.2, 57 P.3d 99.
 126
       DeBry v. Cascade Enterprises, 879 P.2d 1353, 1359 (Utah 1994).
 127
       Utah Code Ann. § 78B-8-201(1)(a).



                                                                                                                   24
Case 4:18-cv-00028-DN-PK Document 159 Filed 03/29/21 PageID.3217 Page 25 of 25




                                                ORDER

            IT IS HEREBY ORDERED that Plaintiffs’ Motion 128 is DENIED and the Defendant

 Law Firms’ Motion 129 is GRANTED. Plaintiffs’ claims against the Defendant Law Firms are

 DISMISSED with prejudice.

            Dated March 29, 2021.

                                                BY THE COURT:


                                                ____________________________
                                                David Nuffer
                                                United States District Judge




 128
       Docket no. 125, filed August 15, 2019.
 129
       Docket no. 126, filed August 15, 2019.



                                                                                            25
